Citation Nr: 0330963	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  99-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision issued by the New 
Orleans, Louisiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection 
for PTSD.  

The Board last remanded this matter in May 2003.  The 
requested development has been accomplished and the issue 
has been returned to the Board for further appellate review.  


FINDING OF FACT

The veteran does not currently have PTSD that is related to 
his active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See Quartuccio v. Principi, 16 
Vet. App 183, 187 (2002).  

The March 2001 RO letter informed the veteran of the 
evidence needed to substantiate the claim and of who was 
responsible for obtaining what evidence.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 
5103A (West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The 
veteran has not referenced any unobtained evidence that 
might aid the claim or that might be pertinent to the basis 
of the denial of the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The veteran was 
afforded a VA examination in February 1977.  See 38 U.S.C.A 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  
VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

However, the Board notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the U.S. Court of Appeals 
for the Federal Circuit (Court of Appeals) invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  It found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The Board acknowledges that the March 2001 letter from the 
RO to the veteran concerning the VCAA asks the veteran to 
submit any information or evidence within 60 days of the 
letter.  However, in this case, the veteran was not 
disadvantaged by the misleading statement regarding the 60-
day time limit.  The development of the claim, in fact, 
continued beyond the 60-day period, and the veteran was 
aware of the continuing development.  The Board's 
development unit obtained additional evidence concerning the 
veteran's claim and the Board sent the veteran a letter in 
February 2003 notifying him of the intent to consider the 
new evidence and provided him an opportunity to respond.  He 
did not respond to the Board's February 2003 letter.  In 
addition, the Board remanded this matter in May 2003 for the 
RO to consider the new evidence and issue a SSOC; the 
veteran was invited to submit additional evidence.  The RO 
issued a SSOC in June 2003.  The Board finds in this 
particular case that there is no reasonable basis for 
delaying consideration of the appeal, despite the recent 
holding from the Court of Appeals.  The veteran's 
representative August 2003 VA Form VA Form 1-646, Statement 
of Accredited Representative in Appealed Case, offered no 
new information or evidence.  Thus, the development of the 
evidence was not limited to the 60- day period following the 
March 2001 letter, and the veteran was kept informed of the 
development of the claim throughout out a period in excess 
of two years.  

In addition, the Board observes that this claim has been 
pending for many years, such that the veteran has had ample 
opportunity to provide such information or evidence.  
Moreover, it appears that the RO has undertaken all 
necessary development.  Thus, there is no indication that 
delaying adjudication of this appeal would be beneficial to 
the veteran in any way.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R.  §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, 
or link, between the in-service disease or injury and the 
current disability as provided by competent medical 
evidence.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 (1997); 
McCormick v. Gober, 14 Vet. App. 39 (2000).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection 
between that disability and a disease contracted or an 
injury sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  For some factual issues, competent lay evidence may 
be sufficient.  Lay testimony is competent when it regards 
the readily observable features or symptoms of injury or 
illness.  Layno v. Brown, 6 Vet. App. at 469.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit, 5 Vet. App. at 93.  

Service-connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

Service medical records do not show that the veteran was 
seen for PTSD or any psychiatric disorders.  

The November 1973 private medical records show that the 
veteran was seen for schizophrenia, paranoid type.  A 
private hospitalization record, dated January 1976, showed 
that the veteran was hospitalized for schizophrenia paranoid 
type.  

The February 1977 VA examination diagnosis was schizophrenic 
reaction, chronic, undifferentiated type, severe, active, 
with complete industrial impairment.  Between November 1979 
and December 1979 the veteran was hospitalized, at a VA 
hospital, for schizophrenia, chronic, undifferentiated.  The 
veteran was hospitalized for chronic undifferentiated 
schizophrenia and a personality disorder between September 
1982 and December 1982.  In March 1989 the veteran was 
hospitalized for paranoid schizophrenia with hallucinations 
and delusions and passive dependent personality.  Between 
September 1996 and October 1996 the veteran was hospitalized 
for schizophrenia and polysubstance abuse.  In December 1998 
the veteran was hospitalized for schizophrenia and PTSD.  VA 
outpatient treatment records, dated June 1985 to July 2001, 
show that the veteran was seen for antisocial personality 
disorder and possible drug abuse, paranoid schizophrenia, 
PTSD, cocaine abuse rule out dependence, substance induced 
psychosis and personality disorder not otherwise specified.  

In a letter dated, September 1998, a private doctor wrote 
that the veteran was 100 percent disabled due to his PTSD 
disability.  A private psychosomatic consultation, dated 
October 1998, provided the diagnostic impressions of chronic 
paranoid schizophrenia, in partial remission, generalized 
anxiety disorder and probable schizotypal personality 
disorder.  

Although there is a diagnosis of PTSD there is no a link, 
established by medical evidence, between the diagnosis of 
PTSD and an in-service stressor.  

Credible supporting evidence that the claimed in-service 
stressor occurred is also required in order to grant service 
connection for PTSD.  The evidence necessary to establish 
the occurrence of a recognizable stressor during service, 
however-to support a diagnosis of PTSD-will vary depending 
upon whether the veteran engaged in "combat with the enemy," 
as established by recognized military combat citations or 
other official records.  See, e.g., Hayes v. Brown, 5 Vet.  
App. 60, 66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  If VA determines that the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required-
provided that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain information that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.  

The veteran's Department of Defense Form 214 (DD Form 214), 
shows that his primary military occupational specialty (MOS) 
was light weapons infantry.  He received a Parachutist 
Badge.  Unfortunately though, VA does not recognize these 
awards and decorations as indicative of combat, per se.  
See, e.g., VAOPGCPREC 12-99 (October 18, 1999); see also 
Wood v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991) (a mere presence in 
a combat zone is not sufficient to show that a veteran 
actually engaged in combat with enemy forces).  The 
veteran's DA20 showed that all of the veteran's service was 
within the continental United States and that he did not 
have any foreign service.  None of the other records 
concerning the veteran's military service confirms that he 
actually had combat, either, so his alleged stressors must 
be independently verified.  

In order to independently verify his alleged stressors, the 
RO sent the veteran a letter in March 2001, along with the 
VCAA letter, requesting very specific information and 
details concerning them-such as his specific unit assignment 
when the purported incidents occurred, any special duty 
assignments, the approximate dates of the incidents, a full 
description of them (including the names and any additional 
identifying information of others involved), and some 
indication of those who were wounded, etc.  The RO also 
reiterated that he needed to be very specific and detailed 
when providing this evidence so there would be sufficient 
information to independently corroborate the alleged events 
in question.  The United States Court of Appeals for 
Veterans Claims (Court) has held that requesting this type 
of information from a veteran does not impose an impossible 
or onerous burden, and that the duty to assist him in fully 
developing the evidence pertinent to his claim is not a 
"one-way street."  See Wood, 1 Vet. App. at 193.  Rather, he 
is obliged to comply with VA's efforts to help him fully 
develop the evidence concerning his claim.  

The veteran responded in April 2001.  The event, which he 
experienced during military service, which he felt 
contributed to his current claim for service connection for 
PTSD, was an airplane crash, in 1964.  He indicated that the 
approximate date of the event was summer 1964.  The veteran 
could not recall the geographic location where the event 
took place.  He did not provide the unit he was in at the 
time of the event.  The veteran wrote that on August 3, 1964 
he was in Company B, Division 504, and Battalion 504.  On 
October 4, 1964 he was with the 82nd Airborne Division.  The 
alleged stressor is currently "unverifiable" because the 
veteran has not provided sufficient information (i.e., the 
who, what, when and where facts) needed to permit a 
meaningful search by the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)- which formerly was 
called the U.S. Army and Joint Services Environmental 
Support Group (ESG)-or by the National Archives and Records 
Administration (NARA) and the National Personnel Records 
Center (NPRC).  

So inasmuch as the veteran's alleged stressor is 
"unverifiable" as he has not provided sufficient information 
with which to permit a meaningful search in this case, even 
considering the diagnosis of PTSD and the evidence in a 
light most favorable to him, his claim must be denied.  See 
Suozzi v. Brown, 10 Vet. App. 307, 310-11 (1997).  



ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



